Citation Nr: 0506916	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right hip strain 
with spondylolysis at L5 (previously considered as 
degenerative disc disease of the lumbar spine and claimed as 
aggravation of a congenital back disorder).  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The RO granted service connection for PTSD and initially 
assigned a 10 percent rating.  In an October 2004 rating 
decision, the RO increased the evaluation to 50 percent 
effective from June 2002.  The initial denial of service 
connection for the veteran's back disorder, now classified as 
on the title page of this decision, continues to be denied.  

In November 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the issue of entitlement to service connection for 
right hip strain, the evidence of record reflects that the 
veteran was seen prior to service for back complaints.  
Service medical records reflect that the claimant was seen on 
numerous occasions for back and right hip complaints and it 
was noted that he had a history of preservice back problems, 
and he was ultimately diagnosed as having chronic abduction 
strain in the right hip and spondylolysis at L5, bilateral, 
and symptomatic in February 1969.  He was placed on permanent 
profile, and he gave a history of back problems at the time 
of his separation examination in February 1970.  

Post service medical records diagnoses of  mild central 
stenosis secondary to annular bulge and zygapophyseal joint 
hypertrophy at L3-4 and L4-5 and facet joint arthropathy.  

In an April 2002 medical opinion, a VA physician stated that 
the medical evidence of record indicated that it was not as 
least as likely as not that the veteran's current condition 
was due to active military duty, because spondylolysis was a 
congenital birth defect, the veteran's medical history showed 
preservice back problems, the long period of time without 
medical evidence to show continuity between the diagnoses of 
spondylolysis and the current condition.  

Subsequent VA treatment records including an October 2004 MRI 
show significant low back diagnoses, but there was no 
evidence of congenital spine canal stenosis.  This is 
contradictory to previously reported medical findings.  

The Board also notes that the veteran testified in November 
2004 that he had scheduled appointments pertaining to his 
back and right hip complaints at a VA facility in December 
2004.  It is the Board's conclusion that additional medical 
opinion and the obtainment of pertinent records would be 
helpful before addressing this issue.  

As to the claim that an increased rating is warranted for 
PTSD, it is noted that there are several VA examinations 
already of record.  At the recent hearing, the veteran 
indicated that his disability worsened and that he had not 
been employed since 2001.  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In addition, the RO should 
determine whether the veteran has had any additional VA or 
private medical treatment for his PTSD.  At the hearing, the 
veteran testified that he continued to be seen at a VA 
facility for treatment of his PTSD.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Also see e.g. Massey v. Brown, 7 Vet. App. 204 
(1994); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain VA medical 
clinical and x-ray records showing 
treatment for his lumbar spine, right 
hip, or psychiatric condition from 
November 2004 to present.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  

2.  After completion of # 1, the veteran 
should be afforded the appropriate VA 
examination to determine whether he has a 
lumbar spine or right hip disorder which 
was caused or aggravated by military 
service.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any lumbar spine or 
right hip disorder that may be present is 
causally related to any incident of 
service or whether it is at least as 
likely as not that it was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms).  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  After completion of #1, the AMC 
should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD.  The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Note: The veteran should be given 
adequate notice of the requested 
examinations which includes advising him 
of the consequences of failure to report 
for such.  If he fails to report for such 
examinations, this should be noted in the 
claims folder and a copy of notifications 
of the examinations should be associated 
with the claims folder.

4.  Thereafter, the AMC/RO should 
readjudicate the veteran's claims for 
service connection for right hip strain  
with spondylolysis at L5 and for an 
increased evaluation for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



